 

Exhibit 10.11

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 27th day of June, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of June 1, 2012, among the Depositor, Wells Fargo Bank, N.A., as master
servicer and securities administrator, and the Trustee (the “Pooling and
Servicing Agreement”), and United Shore Financial Services, LLC, a Michigan
limited liability company (“Shore”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between Assignor and Shore (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase Agreement, and Assignee hereby
accepts such assignment from Depositor.

 

3.          Shore hereby acknowledges the foregoing assignments.

 

 

 

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Shore as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Shore with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

2

 

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Shore that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Shore that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.          Shore warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Shore is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Shore has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Shore’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Shore’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Shore is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Shore or its property is subject. The execution, delivery and
performance by Shore of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Shore. This Agreement has been duly executed and
delivered by Shore and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of Shore enforceable against Shore in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Shore in connection with the execution, delivery or performance by
Shore of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Shore Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, Shore hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date with respect to each Mortgage Loan and (b) the representations and
warranties set forth in Subsection 7.02 of the Purchase Agreement as of the date
hereof, as if such representations and warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under Subsection
7.03 and Subsection 12.01 of the Purchase Agreement, including, without
limitation, the right to compel Shore to repurchase Mortgage Loans pursuant to
Section 7.03 of the Purchase Agreement, subject to the provisions of Section 10
of this Agreement.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, Shore
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Shore had entered into a separate purchase agreement for the
purchase of the Mortgage Loans in the form of the Purchase Agreement, the terms
of which are incorporated herein by reference, as amended by this Agreement.

 

Enforcement of Rights

 

10.          (a)          Controlling Holder Rights. Shore agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)  

Repurchase and Substitution



 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

5

 

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Michigan, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Maryland,
Michigan, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Shore,

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, Michigan 48009

Attention: Chief Executive Officer



Phone: (248) 833-0459

Facsimile: (248) 554-6049

 

6

 

 

with a copy to

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-3

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Shore may be merged or consolidated shall, without the requirement
for any further writing, be deemed Assignor, Depositor, Assignee or Shore,
respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Shore pursuant to
the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Shore hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.          Master Servicer. Shore hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Shore hereunder and
under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Shore shall make all remittances due by it to the Purchaser with respect to the
Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48066700, Sequoia Mortgage Trust 2012-3 Distribution Account

 

21.          Shore acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement, Shore shall pay shipping expenses for sending any
Mortgage Loan Documents to Shore or as otherwise necessary to cure such breach.

 

9

 

 

22.          Rule 17g-5 Compliance. Shore hereby agrees that it shall provide
any information with respect to the Mortgage Loans or the origination thereof
that it is reasonably requested to provide to any Rating Agency or nationally
recognized statistical rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Shore in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. Shore shall have no liability for (i) the Rule
17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Shore, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Shore or (ii) such
Rating Agency’s or NRSRO’s evaluation of Shore’s operations in general;
provided, however, that Shore shall not provide any information relating to the
Mortgage Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor         By: /s/ John Isbrandtsen   Name: John Isbrandtsen
  Title: Authorized Officer         SEQUOIA RESIDENTIAL FUNDING, INC.  
Depositor         By: /s/ John Isbrandtsen    Name: John Isbrandtsen    Title:
Authorized Officer         Christiana Trust, a division of
WilmingtonSavings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee         By: /s/
Jeffrey R. Everhart   Name: Jeffrey R. Everhart    Title: AVP         United
Shore Financial Services, LLC         By: /s/ Mat Ishbra   Name: Mat Ishbra   
Title: Authorized Signatory

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby    Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – United Shore
Financial (SEMT 2012-3) 

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

 

 

  1 2 3 4 5 6 7 8 9 10 KEY Primary Servicer Servicing Fee % Servicing Fee —
Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000383 0.002500     1000324  
1030003136 1 1 0 2 1000383 0.002500     1000324   1030003590 1 1 0 3 1000383
0.002500     1000324   1030003467 1 1 0 4 1000383 0.002500     1000324  
1030002689 1 1 0 5 1000383 0.002500     1000324   1030002738 1 1 0 6 1000383
0.002500     1000324   1030002792 1 1 0 7 1000383 0.002500     1000324  
1030002616 1 1 0 8 1000383 0.002500     1000324   1030003085 1 1 0 9 1000383
0.002500     1000324   1030003005 1 1 0 10 1000383 0.002500     1000324  
1030002776 1 1 0 11 1000383 0.002500     1000324   1030002785 1 1 0 12 1000383
0.002500     1000324   1030002978 1 1 0 13 1000383 0.002500     1000324  
1030003332 1 1 0 14 1000383 0.002500     1000324   1030003787 1 1 0 15 1000383
0.002500     1000324   1030003368 1 1 0 16 1000383 0.002500     1000324  
1030003589 1 1 0 17 1000383 0.002500     1000324   1030003636 1 1 0 18 1000383
0.002500     1000324   1030003274 1 1 0 19 1000383 0.002500     1000324  
1030003465 1 1 0 20 1000383 0.002500     1000324   1030003585 1 1 0 21 1000383
0.002500     1000324   1030003745 1 1 0 22 1000383 0.002500     1000324  
1030003641 1 1 0 23 1000383 0.002500     1000324   1030003768 1 1 0 24 1000383
0.002500     1000324   1030003752 1 1 0 25 1000383 0.002500     1000324  
1030003775 1 1 0 26 1000383 0.002500     1000324   1030003885 1 1 0 27 1000383
0.002500     1000324   1030004076 1 1 0 28 1000383 0.002500     1000324  
1030004109 1 1 0 29 1000383 0.002500     1000324   1030003889 1 1 0 30 1000383
0.002500     1000324   1030003939 1 1 0 31 1000383 0.002500     1000324  
1030004131 1 1 0 32 1000383 0.002500     1000324   1030002740 1 1 0 33 1000383
0.002500     1000324   1030003123 1 1 0 34 1000383 0.002500     1000324  
1030003484 1 1 0 35 1000383 0.002500     1000324   1030003730 1 1 0 36 1000383
0.002500     1000324   1030004403 1 1 0 37 1000383 0.002500     1000324  
1030003848 1 1 0 38 1000383 0.002500     1000324   1030004257 1 1 0



 

 

  11 12 13 14 15 16 17 18 19 20 KEY Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           1 4 0   2 7           1 0 0   3 9           2 4 0   4
9           2 4 0   5 7           2 4 0   6 7           2 4 0   7 7           2
4 0   8 7           2 0 0   9 9           2 4 0   10 9           2 4 0   11 9  
        2 0 0   12 9           2 0 0   13 7           2 4 0   14 3           1 4
0   15 9           2 0 0   16 9           2 0 0   17 9           1 0 0   18 9  
        2 4 0   19 9           2 0 0   20 7           2 4 0   21 7           2 4
0   22 9           1 0 0   23 7           1 4 0   24 9           1 0 0   25 7  
        2 4 0   26 7           2 4 0   27 3           2 4 0   28 7           2 4
0   29 9           2 4 0   30 9           2 4 0   31 7           2 4 0   32 9  
        4 4 0   33 7           4 4 0   34 7           1 4 0   35 7           1 0
0   36 7           1 0 0   37 7           2 4 0   38 7           2 4 0  



 

 

  21 22 23 24 25 26 27 28 29 30 KEY Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20120411 648000.00 0.043750 360 360 20120601 2     0.00  
20120329 552800.00 0.047500 360 360 20120501 3     0.00   20120329 994000.00
0.043750 360 360 20120501 4     0.00   20120309 567000.00 0.048750 360 360
20120501 5     0.00   20120224 627650.00 0.046250 360 360 20120401 6     0.00  
20120222 825000.00 0.048750 360 360 20120401 7     0.00   20120224 463920.00
0.043750 360 360 20120401 8     0.00   20120307 1000000.00 0.042500 360 360
20120501 9     0.00   20120312 623000.00 0.045000 360 360 20120501 10     0.00  
20120321 735000.00 0.045000 360 360 20120501 11     0.00   20120427 672000.00
0.043750 360 360 20120601 12     0.00   20120320 1939000.00 0.046250 360 360
20120501 13     0.00   20120322 750000.00 0.046250 360 360 20120501 14     0.00
  20120412 575000.00 0.046250 360 360 20120601 15     0.00   20120320 568000.00
0.045000 360 360 20120501 16     0.00   20120411 1275613.00 0.050000 360 360
20120601 17     0.00   20120427 1158000.00 0.045000 360 360 20120701 18     0.00
  20120409 926681.00 0.043750 360 360 20120601 19     0.00   20120319 564000.00
0.046250 360 360 20120501 20     0.00   20120330 716000.00 0.048750 360 360
20120501 21     0.00   20120424 448000.00 0.041250 360 360 20120601 22     0.00
  20120416 755000.00 0.045000 360 360 20120601 23     0.00   20120409 692000.00
0.047500 360 360 20120601 24     0.00   20120427 868000.00 0.045000 360 360
20120601 25     0.00   20120412 708000.00 0.048750 360 360 20120601 26     0.00
  20120426 753600.00 0.047500 360 360 20120601 27     0.00   20120503 500000.00
0.042500 360 360 20120701 28     0.00   20120508 500000.00 0.048750 360 360
20120701 29     0.00   20120504 845000.00 0.045000 360 360 20120701 30     0.00
  20120501 640000.00 0.048750 360 360 20120701 31     0.00   20120508 716250.00
0.047500 360 360 20120701 32     0.00   20120221 699500.00 0.046250 360 360
20120401 33     0.00   20120327 756000.00 0.048750 360 360 20120501 34     0.00
  20120323 536000.00 0.048750 360 360 20120501 35     0.00   20120430 562500.00
0.046250 360 360 20120601 36     0.00   20120430 1312500.00 0.042500 360 360
20120601 37     0.00   20120502 999999.00 0.043750 360 360 20120701 38     0.00
  20120517 468750.00 0.045000 360 360 20120701



 

 

  31 32 33 34 35 36 37 38 39 40 KEY Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 647127.13 0.043750 3235.37 20120601 0 0 2 1 0 0 0
551406.24 0.047500 2883.67 20120601 0 0 3 1 0 0 0 991317.24 0.043750 4962.90
20120601 0 0 4 1 0 0 0 565602.81 0.048750 3000.61 20120601 0 0 5 1 0 0 0
625216.84 0.046250 3227.00 20120601 0 0 6 1 0 0 0 821944.39 0.048750 4365.97
20120601 0 0 7 1 0 0 0 462038.41 0.043750 2316.28 20120601 0 0 8 1 0 0 0
997239.66 0.042500 4919.40 20120601 0 0 9 1 0 0 0 621356.12 0.045000 3156.65
20120601 0 0 10 1 0 0 0 733060.59 0.045000 3724.14 20120601 0 0 11 1 0 0 0
671094.80 0.043750 3355.20 20120601 0 0 12 1 0 0 0 1933998.50 0.046250 9969.17
20120601 0 0 13 1 0 0 0 748065.43 0.046250 3856.05 20120601 0 0 14 1 0 0 0
574259.84 0.046250 2956.30 20120601 0 0 15 1 0 0 0 566501.24 0.045000 2877.97
20120601 0 0 16 1 0 0 0 1274080.28 0.050000 6847.77 20120601 0 0 17 1 0 0 0
1158000.00 0.045000 5867.42 20120601 0 0 18 1 0 0 0 925432.73 0.043750 4626.78
20120601 0 0 19 1 0 0 0 562545.20 0.046250 2899.75 20120601 0 0 20 1 0 0 0
714235.64 0.048750 3789.13 20120601 0 0 21 1 0 0 0 447368.76 0.041250 2171.23
20120601 0 0 22 1 0 0 0 754005.77 0.045000 3825.47 20120601 0 0 23 1 0 0 0
691129.37 0.047500 3609.80 20120601 0 0 24 1 0 0 0 866856.97 0.045000 4398.03
20120601 0 0 25 1 0 0 0 707129.45 0.048750 3746.79 20120601 0 0 26 1 0 0 0
752651.86 0.047500 3931.13 20120601 0 0 27 1 0 0 0 500000.00 0.042500 2459.70
20120601 0 0 28 1 0 0 0 500000.00 0.048750 2646.04 20120601 0 0 29 1 0 0 0
845000.00 0.045000 4281.49 20120601 0 0 30 1 0 0 0 640000.00 0.048750 3386.93
20120601 0 0 31 1 0 0 0 716250.00 0.047500 3736.30 20120601 0 0 32 1 0 0 0
696788.32 0.046250 3596.41 20120601 0 0 33 1 0 0 0 754137.08 0.048750 4000.81
20120601 0 0 34 1 0 0 0 534679.20 0.048750 2836.56 20120601 0 0 35 1 0 0 0
561775.93 0.046250 2892.03 20120601 0 0 36 1 0 0 0 1310691.72 0.042500 6456.71
20120601 0 0 37 1 0 0 0 999999.00 0.043750 4992.85 20120601 0 0 38 1 0 0 0
468750.00 0.045000 2375.09 20120601 0 0



 

 

  41 42 43 44 45 46 47 48 49 50 KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                    



 

 

  51 52 53 54 55 56 57 58 59 60 KEY Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                    



 

 

  61 62 63 64 65 66 67 68 69 70 KEY Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   108 2               0   299 3
              0   104 4               0   215 5               0   217 6        
      0   25 7               0   22 8               0   268 9               0  
85 10               0   1 11               0   318 12               0   248 13  
            0   222 14               0   9 15               0   196 16          
    0   262 17               0   126 18               0   314 19               0
  259 20               0   228 21               0   254 22               0   118
23               0   114 24               0   54 25               0   319 26    
          0   275 27               0   320 28               0   321 29          
    0   322 30               0   323 31               0   324 32               0
  140 33               0   17 34               0   91 35               0   134
36               0   130 37               0   332 38               0   333



 

 

 

  71 72 73 74 75 76 77 78 79 80 KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   0   7 1     2 2   1   7 10 0 1     3 2   1   40   33 1  
  4 1   0   0   2 1     5 3   0   1 5 0 1     6 3   1   6   0 1     7 1   0   11
7 0 1     8 2   1   10   0 1     9 1   1   16   3 1     10 1   0   26   10 1    
11 2   0   16   9 1     12 2   1   26   21 1     13 2   0   22   0 1     14 1  
0   0 2 1 1     15 1   0   10 2 0.1 1     16 3   1   7 7 7 1     17 3   1   30  
30 1     18 1   1   5   2 1     19 2   0   7 16 4 1     20 2   0   15 16 0 1    
21 2   1   60   0 1     22 1   0   5   1 1     23 2   0   27   0 1     24 1   0
  12 9 1 1     25 2   0   10 10 0 1     26 1   0   7   0 1     27 2   1   32   1
1     28 1   0   0   0 1     29 1   1   5.17 5 17 1     30 1   0   4 1 4 1    
31 3   1   3   0 1     32 1   0   15   8 1     33 1   0   7 1 0 1     34 1   1  
25 3 0 1     35 1   1   8   0 1     36 2   1   21   0 1     37 4   1   26   0 1
    38 3   0   21   0 1    



 

 

  81 82 83 84 85 86 87 88 89 90 KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           781         2           738         3           792
        4           808         5           785         6           761        
7           803         8           782         9           781         10      
    734         11           769         12           776         13          
786         14           740         15           752         16           787  
      17           771         18           777         19           762        
20           758         21           751         22           777         23  
        738         24           771         25           784         26        
  762         27           775         28           736         29           766
        30           783         31           726         32           782      
  33           796         34           720         35           797         36
          787         37           798         38           763        



 

 

  91 92 93 94 95 96 97 98 99 100 KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000     38               000000000000
   



 

 

 

  101 102 103 104 105 106 107 108 109 110 KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 25000.00 0.00 0.00 0.00 25000.00 25000.00 1 5   3 2 10687.45
10387.45 -812.00 0.00 21074.90 20262.90 1 5   3 3 22124.63   -1171.00   22124.63
20953.63 1 5   3 4 0.00   10000.00   0.00 10000.00 0 3   3 5 10625.33 6588.40
1064.01 0.00 17213.73 18277.74 1 5   3 6 99918.58   -3479.53   99918.58 96439.05
1 5   3 7 0.00 9258.33 11700.97 0.00 9258.33 20959.30 1 5   3 8 16439.50  
20681.59   16439.50 37121.09 1 5   3 9 14272.51   0.00   14272.51 14272.51 1 5  
3 10 10187.70   3199.72   10187.70 13387.42 1 5   3 11 8500.00   4266.23  
8500.00 12766.23 1 5   3 12 39674.25 0.00 0.00 0.00 39674.25 39674.25 1 5   3 13
12916.67 0.00 24383.73 0.00 12916.67 37300.40 1 5   3 14 2437.48 6015.60 0.00
1191.67 8453.08 9644.75 1 5   3 15 5822.00 7767.07 0.00 0.00 13589.07 13589.07 1
5   3 16 18644.83 11072.96 0.00 0.00 29717.79 29717.79 1 5   3 17 87487.08 0.00
0.00 0.00 87487.08 87487.08 1 5   3 18 18922.04   0.00   18922.04 18922.04 1 5  
3 19 14809.58 7687.65 -1864.00 0.00 22497.23 20633.23 1 5   3 20 9432.16
11741.42 3815.59 0.00 21173.58 24989.17 1 5   3 21 30748.90   0.00   30748.90
30748.90 1 5   3 22 45100.00 0.00 0.00 0.00 45100.00 45100.00 1 5   3 23
24166.67 0.00 0.00 0.00 24166.67 24166.67 1 5   3 24 15000.00 8750.00 0.00 0.00
23750.00 23750.00 1 5   3 25 9642.50 8224.67 3145.12 0.00 17867.17 21012.29 1 5
  3 26 12499.99   2900.00   12499.99 15399.99 1 5   3 27 15544.66   0.00  
15544.66 15544.66 1 5   3 28 11250.07   0.00   11250.07 11250.07 1 5   3 29 0.00
12364.54 0.00 0.00 12364.54 12364.54 0 5   3 30 7510.53 15000.00 0.00 0.00
22510.53 22510.53 1 5   3 31 34377.00   0.00   34377.00 34377.00 1 5   3 32
18939.00 0.00 0.00 0.00 18939.00 18939.00 1 5   3 33 8333.34 7500.00 16481.00
0.00 15833.34 32314.34 1 5   3 34 11640.00 9250.00 0.00 0.00 20890.00 20890.00 1
5   3 35 11551.00 0.00 0.00 0.00 11551.00 11551.00 1 5   3 36 78071.46 0.00 0.00
0.00 78071.46 78071.46 1 5   3 37 53526.00 0.00 0.00 0.00 53526.00 53526.00 1 5
  3 38 28833.33 0.00 0.00 0.00 28833.33 28833.33 1 5   3



 

 

  111 112 113 114 115 116 117 118 119 120 KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   230772.47 5054.30 0.2022       libertyville 2   4   56763.25
8660.16 0.4274     100 davie 3   4   129518.96 7102.99 0.3390       SYRACUSE 4  
4   174375.39 3977.69 0.3978       Chelan 5   4   127579.76 7322.63 0.4006    
100 PORTLAND 6   3   170552.95 12838.26 0.1331     100 SALT LAKE CITY 7   4  
173689.23 4630.48 0.2209     100 BERLIN 8   4   258328.45 12247.06 0.3299    
100 Fullerton 9   4   562533.57 4171.33 0.2923       RICHMOND 10   4   68342.13
5936.18 0.4434       ARLINGTON 11   4   191030.39 5548.40 0.4346       Thousand
Oaks 12   4   437190.65 14124.15 0.3560       ROLLING HILLS 13   4   111073.07
10137.47 0.2718     100 Loomis 14   4   78167.63 4178.51 0.4332       Lexington
15   4   115744.72 5454.22 0.4014       SPRING 16   4   243471.86 12452.88
0.4190       LAS VEGAS 17   4   5338011.75 20869.26 0.2385       WEST BLOOMFIELD
18   4   84631.00 7137.60 0.3772       HOUSTON 19   4   175953.00 6481.81 0.3141
      CORONA 20   4   385852.51 9473.74 0.3791     100 SANTA MONICA 21   4  
48208.15 5138.76 0.1671     100 COEUR D ALENE 22   4   167382.41 7155.16 0.1587
      WEST HOLLYWOOD 23   4   156636.07 7155.00 0.2961     100 SCOTTSDALE 24   4
  107597.74 5812.46 0.2447       WESTPORT 25   4   121047.62 8831.26 0.4203    
100 TARZANA 26   4   71656.87 5979.38 0.3883     62.0168 NEWPORT BEACH 27   4  
1306592.36 6737.41 0.4334       Littleton 28   4   43794.09 4661.49 0.4144    
100 Olathe 29   4   71294.00 6013.35 0.4863       Hermosa Beach 30   4  
45158.16 5080.42 0.2257       Atlanta 31   4   59806.58 12301.74 0.3578     100
Las Vegas 32   4   121294.00 5169.08 0.2729       DADEVILLE 33   4   245737.59
6729.14 0.2082     100 fairfield 34   4   115355.69 6265.48 0.2999     100 tampa
35   4   48254.73 5064.95 0.4385     100 BIRMINGHAM 36   4   195085.16 14057.47
0.1801     100 BLOOMFIELD HILLS 37   4   68901.20 12347.00 0.2307     100
PARADISE VALLEY 38   4   112920.80 6012.38 0.2085     100 Rexburg



 

 

  121 122 123 124 125 126 127 128 129 130 KEY State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 IL 60048 1 1   810000.00 3 20120309     2 FL 33328 7 1
691000.00 700000.00 3 20120326     3 IN 46567 1 1   1850000.00 3 20120216     4
WA 98816 1 1   795000.00 3 20120127     5 OR 97201 1 1 836900.00 860000.00 3
20120127     6 UT 84108 1 2 1100000.00 1136000.00 3 20120131     7 CT 06037 1 1
579900.00 580000.00 3 20120123     8 CA 92831 1 1 2068000.00 2068000.00 3
20120217     9 VA 23226 1 1   1035000.00 3 20120126     10 VA 22207 1 1  
1245000.00 3 20120207     11 CA 91320 7 1   840000.00 3 20120201     12 CA 90274
1 1   2795000.00 3 20120213     13 CA 95746 7 1 1150000.00 1150000.00 3 20120229
    14 MA 02420 1 1   1200000.00 3 20120326     15 TX 77386 7 1   758000.00 3
20120302     16 NV 89135 7 1   1703484.00 3 20120327     17 MI 48323 1 1  
1600000.00 3 20120413     18 TX 77027 1 1   1290000.00 3 20120319     19 CA
92881 7 1   705000.00 3 20120310     20 CA 90405 1 1 895000.00 1000000.00 3
20120316     21 ID 83814 7 1 560000.00 560000.00 3 20120405     22 CA 90046 1 1
  2000000.00 3 20120330     23 AZ 85259 7 1 865000.00 865000.00 3 20120329    
24 CT 06880 1 1   1550000.00 3 20120404     25 CA 91356 1 1 885000.00 885000.00
3 20120404     26 CA 92660 1 1 942000.00 950000.00 3 20120405     27 CO 80127 1
1   892000.00 3 20120322     28 KS 66061 7 1 625000.00 630000.00 3 20120418    
29 CA 90254 1 1   1425000.00 3 20120424     30 GA 30327 7 1   850000.00 3
20120423     31 NV 89144 7 1 955000.00 1100000.00 3 20120421     32 AL 36853 1 1
  880000.00 3 20120201     33 CT 06824 1 1 945000.00 950000.00 3 20120204     34
FL 33629 1 1 670000.00 763500.00 3 20120203     35 MI 48009 1 1 750000.00
750000.00 3 20120323     36 MI 48301 1 1 1875000.00 1875000.00 3 20120313     37
AZ 85253 7 1 1300000.00 1300000.00 3 20120330     38 ID 83440 7 2 625000.00
640000.00 3 20120501    



 

 

  131 132 133 134 135 136 137 138 139 140 KEY Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.8000 0.8000 0 0 0 2           0.8000 0.8000 0 0 0 3      
    0.5372 0.5372 0 0 0 4           0.7132 0.7132 0 0 0 5           0.7499
0.7499 0 0 0 6           0.7500 0.7500 0 0 0 7           0.8000 0.8000 0 0 0 8  
        0.4835 0.4835 0 0 0 9           0.6019 0.6019 0 0 0 10           0.5903
0.5903 0 0 0 11           0.8000 0.8000 0 0 0 12           0.6937 0.6937 0 0 0
13           0.6521 0.6521 0 0 0 14           0.4791 0.4791 0 0 0 15          
0.7493 0.7493 0 0 0 16           0.7488 0.7488 0 0 0 17           0.7237 0.7237
0 0 0 18           0.7183 0.7183 0 0 0 19           0.8000 0.8000 0 0 0 20      
    0.8000 0.8000 0 0 0 21           0.8000 0.8000 0 0 0 22           0.3775
0.3775 0 0 0 23           0.8000 0.8000 0 0 0 24           0.5600 0.5600 0 0 0
25           0.8000 0.8000 0 0 0 26           0.8000 0.8000 0 0 0 27          
0.5605 0.5605 0 0 0 28           0.8000 0.8000 0 0 0 29           0.5929 0.5929
0 0 0 30           0.7529 0.7529 0 0 0 31           0.7500 0.7500 0 0 0 32      
    0.7948 0.7948 0 0 0 33           0.8000 0.8000 0 0 0 34           0.8000
0.8000 0 0 0 35           0.7500 0.7500 0 0 0 36           0.7000 0.7000 0 0 0
37           0.7692 0.7692 0 0 0 38           0.7500 0.7500 0 0 0



 

 

  141 142 143 144 145 146 147 148 149 150 KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                     37                     38                    

 



  151 152 153 154 155 156 157 158 159 160 KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
        16 2                   7 3                   40 4                   0 5
                  14 6                   6 7                   11 8            
      25 9                   16 10                   26 11                   29
12                   26 13                   30 14                   0 15      
            12 16                   32 17                   30 18              
    19 19                   15 20                   23 21                   60
22                   25 23                   27 24                   17 25      
            15 26                   7 27                   32 28                
  7 29                   20 30                   17 31                   3 32  
                25 33                   8 34                   25 35            
      8 36                   21 37                 -272196.28 26 38            
    -163533.97 21



 



  161 162 163 164 165 166 167 168 169 170 KEY CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1   0 20420501 25000.00 0.00 0.00
0.00 0.00 0.00 Full 2 10 0 20420401 10687.45 0.00 0.00 10387.45 0.00 0.00 Full 3
  0 20420401 22124.63 0.00 0.00       Full 4   0 20420401 0.00 0.00 0.00      
Full 5 11 0 20420301 10625.33 1483.01 0.00 6588.40 0.00 0.00 Full 6   0 20420301
99918.58 0.00 0.00       Full 7 14 0 20420301 0.00 0.00 11700.97 9258.33 0.00
0.00 Full 8   0 20420401 16439.50 0.00 0.00       Full 9   0 20420401 14272.51
0.00 0.00       Full 10   0 20420401 10187.70 0.00 0.00       Full 11   0
20420501 8500.00 0.00 4266.23       Full 12   0 20420401 39674.25 0.00 0.00 0.00
0.00 0.00 Full 13   0 20420401 12916.67 28288.96 0.00 0.00 0.00 0.00 Full 14 15
0 20420501 2437.48 0.00 0.00 6015.60 0.00 0.00 Full 15 7 0 20420401 5822.00 0.00
0.00 7767.07 0.00 0.00 Full 16 32 0 20420501 18644.83 0.00 0.00 11072.96 0.00
0.00 Full 17   0 20420601 87487.08 0.00 0.00 0.00 0.00 0.00 Full 18   0 20420501
18922.04 0.00 0.00       Full 19 16 0 20420401 14809.58 0.00 0.00 7687.65 0.00
0.00 Full 20 19 0 20420401 9432.16 3815.59 0.00 11741.42 0.00 0.00 Full 21   0
20420501 30748.90 0.00 0.00       Full 22   0 20420501 45100.00 0.00 0.00 0.00
0.00 0.00 Full 23   0 20420501 24166.67 0.00 0.00 0.00 0.00 0.00 Full 24 9 0
20420501 15000.00 0.00 0.00 8750.00 0.00 0.00 Full 25 15 0 20420501 9642.50
3145.12 0.00 8224.67 0.00 0.00 Full 26   0 20420501 12499.99 0.00 2500.00      
Full 27   0 20420601 15544.66 0.00 0.00       Full 28   0 20420601 11250.07 0.00
0.00       Full 29 5 0 20420601 0.00 0.00 0.00 12364.54 0.00 0.00 Full 30 15 0
20420601 7510.53 0.00 0.00 15000.00 0.00 0.00 Full 31   0 20420601 34377.00 0.00
0.00       Full 32   0 20420301 18939.00 0.00 0.00 0.00 0.00 0.00 Full 33 5 0
20420401 8333.34 16481.00 0.00 7500.00 0.00 0.00 Full 34 3 0 20420401 11640.00
0.00 0.00 9250.00 0.00 0.00 Full 35   0 20420501 11551.00 0.00 0.00 0.00 0.00
0.00 Full 36   0 20420501 78071.46 0.00 0.00 0.00 0.00 0.00 Full 37   0 20420601
53526.00 0.00 0.00 0.00 0.00 0.00 Full 38   0 20420601 28833.33 0.00 0.00 0.00
0.00 0.00 Full



 



  171 172 KEY RWT Income Verification RWT Asset Verification 1 2 Years 2 Months
2 2 Years 2 Months 3 2 Years 2 Months 4 1 Year 2 Months 5 2 Years 2 Months 6 2
Years 1 Month 7 2 Years 2 Months 8 2 Years 2 Months 9 2 Years 2 Months 10 2
Years 2 Months 11 2 Years 2 Months 12 2 Years 2 Months 13 2 Years 2 Months 14 2
Years 2 Months 15 2 Years 2 Months 16 2 Years 2 Months 17 2 Years 2 Months 18 2
Years 2 Months 19 2 Years 2 Months 20 2 Years 2 Months 21 2 Years 2 Months 22 2
Years 2 Months 23 2 Years 2 Months 24 2 Years 2 Months 25 2 Years 2 Months 26 2
Years 2 Months 27 2 Years 2 Months 28 2 Years 2 Months 29 2 Years 2 Months 30 2
Years 2 Months 31 2 Years 2 Months 32 2 Years 2 Months 33 2 Years 2 Months 34 2
Years 2 Months 35 2 Years 2 Months 36 2 Years 2 Months 37 2 Years 2 Months 38 2
Years 2 Months





 





ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 



 

 

 

12

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.23 to Form 8-K filed by the Issuing Entity on June 29, 2012

 

 

 

